[Cite as Hillman v. Larrison, 2020-Ohio-5522.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

Robert L. Hillman,                               :

                Plaintiff-Appellant,             :
                                                                     No. 20AP-7
v.                                               :               (C.P.C. No. 15CV-2664)

David Larrison,                                  :           (ACCELERATED CALENDAR)

                Defendant-Appellee.              :



                                           D E C I S I O N

                                   Rendered on December 3, 2020


                Robert L. Hillman, pro se.

                Zach Klein, City Attorney, and Janet R. Hill Arbogast, for
                appellee.

                         ON APPLICATION FOR RECONSIDERATION

BRUNNER, J.
        {¶ 1} Plaintiff-appellant, Robert L. Hillman, has filed an application seeking
reconsideration of this Court's decision in Hillman v. Larrison, 10th Dist. No. 20AP-7,
2020-Ohio-4896 ("Hillman V"). For the following reasons, we deny the application.
I. FACTS AND PROCEDURAL HISTORY
        {¶ 2} App.R. 26(A) provides for the filing of an application for reconsideration. We
have previously set forth the standard by which we evaluate applications for
reconsideration under App.R. 26:
                " 'App.R. 26 provides a mechanism by which a party may
                prevent miscarriages of justice that could arise when an
                appellate court makes an obvious error or renders an
                unsupportable decision under the law.' " Corporex Develop. &
                Constr. Mgt., Inc. v. Shook, Inc., 10th Dist. No. 03AP-269,
                2004-Ohio-2715, ¶ 2, quoting State v. Owens, 112 Ohio App.3d
                334, 336, 678 N.E.2d 956 (11th Dist.1996). When presented
                with an application for reconsideration filed pursuant to
No. 20AP-7                                                                                 2


              App.R. 26, an appellate court must determine whether the
              application "calls to the attention of the court an obvious error
              in its decision, or raises an issue for consideration that was
              either not considered at all or was not fully considered by the
              court when it should have been." Columbus v. Hodge, 37 Ohio
              App.3d 68, 523 N.E.2d 515 (10th Dist.1987), syllabus.
              Importantly, an appellate court will not grant "[a]n application
              for reconsideration * * * just because a party disagrees with the
              logic or conclusions of the appellate court." Bae v. Dragoo &
              Assocs., Inc., 10th Dist. No. 03AP-254, 2004-Ohio-1297, ¶ 2.

State v. Harris, 10th Dist. No. 13AP-1014, 2014-Ohio-672, ¶ 8.
              An application for reconsideration is not intended for cases in
              which a party simply disagrees with the reasoning and
              conclusions of the appellate court. Drs. Kristal & Forche,
              D.D.S., Inc. v. Erkis, 10th Dist. No. 09AP-06, 2009-Ohio-6478,
              ¶ 2, citing State v. Owens, 112 Ohio App.3d 334, 336, 678
              N.E.2d 956 (11th Dist.1996).              An application for
              reconsideration will be denied where the moving party "simply
              seeks to 'rehash the arguments' " presented in the initial
              appeal. Appenzeller v. Ohio Dept. of Rehab & Corr., 10th Dist.
              No. 17AP-747, 2018-Ohio-1698, ¶ 4, quoting Garfield Hts. City
              School Dist. v. State Bd. of Edn., 85 Ohio App.3d 117, 127, 619
              N.E.2d 429 (10th Dist.1992). Thus, if an application for
              reconsideration does not raise an issue that either was not
              considered at all or was not fully considered, nor demonstrates
              the court made an obvious error or rendered a decision
              unsupportable under the law, it should not be disturbed.
              Harris at ¶ 8.

Hal v. State Dept. of Edn., 10th Dist. No. 18AP-301, 2020-Ohio-204, ¶ 2.
       {¶ 3} In his application, Hillman raises neither an obvious error nor an issue this
Court should have, but did not, fully consider. Rather, Hillman argues anew the same
points that this Court fully considered in connection with rendering its merit decision.
       {¶ 4} Our decision in Hillman V addressed Hillman's single assignment of error
that the trial court had denied him substantive due process and equal protection of the law
when it refused to address his claim that court costs and filing fees were illegally imposed
on him in the underlying matter and our determination that the trial court had not denied
Hillman those rights. We found that the trial court's judgment entry did not impose any
court costs (or filing fees) on Hillman, he was not adversely affected, and the issue of court
costs was not properly before this Court.
No. 20AP-7                                                                                 3


       {¶ 5} Our decision also discussed our determination that Hillman's grievance lay
with the Clerk of Courts, who is not a party to this action. Consequently, Hillman's
allegations concerning fees was not something this Court could consider.
       {¶ 6} Hillman further asserts in his application that this Court, in deciding
Hillman V, denied him due process when it struck the reply brief he filed after appellee filed
a brief that erroneously indicated that Hillman V had been docketed to this Court's regular
calendar. As Hillman acknowledges in his application for reconsideration, Hillman V was
docketed to the accelerated calendar. Neither appellee's erroneous designation of "Regular
Calendar" on its brief, nor this Court's typographical error on its decision rendered
October 13, 2020 and judgment entry issued October 15, 2020, reassigned Hillman V from
the accelerated calendar to the regular calendar. The rules applicable to appeals assigned
to the accelerated docket apply to Hillman V, and Hillman's reply brief was therefore
stricken, as it should have been. There is no obvious error or decision unsupportable under
the law. Hal; Harris. Contrary to Hillman's assertion, this Court provided a full and fair
review of his appeal under the applicable rules.
       {¶ 7} Hillman's disagreement with our review of the trial court's decision according
to law or conclusions therefrom does not support his contention that we should reconsider
our previous decision and his application is denied.
                                                   Application for reconsideration denied.


                       KLATT and LUPER SCHUSTER, JJ., concur.